       CASE 0:18-cv-02763-NEB-HB Document 37 Filed 04/22/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


City of Cambridge,                                     Case No.: 18-CV-2763 (NEB/HB)

                     Plaintiff,

v.

One Love Housing, LLC,

                     Defendant,

One Love Housing, LLC
Thomas Bergoff, and Nate Pearson,                 Notice of Withdrawal of Counsel

                     Counterclaim
                     Plaintiffs,

v.

City of Cambridge,

                     Counterclaim
                     Defendant.


       Pursuant to Rule 83.7(b) of the Local Rules of the United States District Court for

the District of Minnesota, the undersigned attorney hereby notifies the Court and counsel

that Joseph G. Marek has left the law firm of Kennedy & Graven, Chartered and will no

longer act as co-counsel on behalf of Counterclaim Defendant in the above-entitled

matter. Jessica E. Schwie of Kennedy & Graven, Chartered remains counsel of record for

Defendant. It is therefore requested that Joseph G. Marek be removed as an ECF recipient

in this case.
      CASE 0:18-cv-02763-NEB-HB Document 37 Filed 04/22/19 Page 2 of 2



Dated: April 19, 2019                Kennedy & Graven, Chartered

                                     By:e/s/ Joseph G. Marek
                                     Jessica E. Schwie (A.R. #0296880)
                                     Joseph G. Marek (A.R. #0400168)
                                     470 US Bank Plaza
                                     200 South Sixth Street
                                     Minneapolis, MN 55402
                                     Telephone: (612) 337-9222
                                     Facsimile: (612) 337-9310
                                       E-Mail:    jschwie@kennedy-graven.com
                                                  jmarek@kennedy-graven.com

                                     Attorney for Defendant




                                     2
